Citation Nr: 0838070	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-32 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
February 1946 to January 1948.  He died in May 1980.  The 
appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In January 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
provide the appellant with VCAA notice that complied with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO sent the 
appellant a VCAA letter in February 2008.  That letter failed 
to inform the appellant that the veteran was service 
connected for psychoneurosis rated as 10 percent disabling at 
the time of his death.  However, it is clear from the record 
that the appellant is well aware that the veteran was 
previously service connection at a rate of 10 percent.  
Accordingly, the Board finds no reason to again remand the 
matter for additional development.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
action specified in the January 2008 Remand having been 
substantially complied with, the matter has been properly 
returned to the Board for appellate consideration.  See 
Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant's prior claim for entitlement to service 
connection for the cause of the veteran's death was denied in 
January 1983 and October 1994 Board decisions and a November 
1994 rating decision; the veteran failed to perfect an appeal 
of those decisions.

2.  Evidence received since the November 1994 decision was 
either previously of record, cumulative or redundant of other 
evidence of record, or did not raise a reasonable possibility 
of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 1983 and October 1994 Board decisions and 
November 1994 rating decision that denied a claim of 
entitlement to service connection for the cause of the 
veteran's death are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
November 1994 rating decision that denied entitlement to 
service connection for the cause of veteran's death and that 
claim cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1983 and October 1994, the Board denied the 
appellant's claims for entitlement to service connection for 
the veteran's cause of death.  In November 1994, the RO again 
denied the appellant's claim in an un-appealed rating 
decision.  The appellant again sought entitlement to service 
connection for the cause of the veteran's death in May 2004.  
The RO denied the appellant's claim on the grounds that the 
appellant had not submitted new and material evidence.  

Although the RO did not reopen the claim, the Board has the 
jurisdictional responsibility to consider the issue, 
regardless of the RO's determination on the question of 
reopening.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Therefore, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The RO denied the veteran's prior claim on the basis that 
there was no evidence of record that a service-connected 
disability caused or materially hastened the veteran's death.  
Thus, for evidence in this case to be considered "new and 
material", it must raise a reasonable possibility of 
establishing that the veteran's death was caused by a 
service-connected disability. 

The appellant has submitted copies of claims for payment of 
hospital expenses incurred at Philippine General Hospital, 
St. Luke's Emergency Hospital, John Rauch Memorial Hospital, 
and St. Jude Hospital shortly before his death in May 1980.  
She has submitted copies of the veteran's death certificate, 
their marriage license, and proof of the veteran's military 
service.  

Additional evidence includes treatment records from 
Philippine General Hospital from May 1980 and an undated 
letter from Dr. "G.T." stating that the doctor treated the 
veteran from 1970 for bronchial asthma, chronic pneumonitis, 
essential hypertension, arteriosclerosis heart disease, 
bronchitis, and nervousness.  The appellant has also 
submitted two copies of a letter from Dr. "E.G." dated June 
1978 that which stated that the veteran had been treated by 
the doctor for nervousness, essential hypertension, bronchial 
asthma with chronic pneumonitis, and arteriosclerotic heart 
disease.  

The letter from Dr. E.G., the death and marriage 
certificates, and proof of the veteran's military service are 
either duplicates of previously submitted evidence or 
cumulative.  None of the evidence the appellant has submitted 
is material.  It merely shows treatment for the illness that 
caused the veteran's death many years after his military 
service.

The appellant has failed to submit any medical evidence 
either relating the veteran's service connected 
psychoneurosis to his death or showing that the veteran's 
cause of death- chronic obstructive lung disease, 
bronchiectasis, and empyema- was either incurred in or 
etiologically related to the veteran's military service in 
the Philippine Scouts.  

The Board acknowledges the appellant's strong and sincere 
belief that the veteran's death was related to his military 
service.  However, a layperson such as the appellant is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the appellant is competent to report the symptoms 
experienced by the veteran, she is not competent to offer an 
opinion as to the cause of his death, including whether his 
death was related to service many years ago.  Such a complex 
question requires medical expertise.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  The appellant has not 
demonstrated any such expertise.  Hence, her contentions are 
not competent evidence regarding the veteran's cause of 
death.  

The evidence presented is not new and material and the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death cannot be reopened.

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the veteran of what evidence he must 
submit to reopen his claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  
Because the appellant's claim will not be reopened, the Board 
will not address the issue of whether or not entitlement to 
service connection for the cause of the veteran's death is 
warranted and any notice errors as to this issue are not 
prejudicial to the appellant.  

The VCAA duty to notify, other than as to DIC claims, was 
satisfied by way of a letter sent to the appellant in 
February 2008.  The February 2008 letter informed the 
appellant in detail of what the evidence must show to 
establish entitlement to service connection for the veteran's 
death, as well as the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also informed of 
what evidence was required to reopen his previously denied 
claim for entitlement to service connection for the veteran's 
cause of death.  Additionally, the letter explained how VA 
assigns disability ratings and effective dates.  

However, this notice was not provided to the appellant prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the February 2008 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2008, after the notice was provided in 
February 2008.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files. The RO has obtained the veteran's 
available service medical records.  The appellant has 
submitted evidence from private hospitals and physicians 
including Drs. E.G. and G.T., Philippine General Hospital, 
St. Luke's Emergency Hospital, St. Jude Hospital, and John 
Rauch Memorial Hospital.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


